Citation Nr: 9913149	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from January 1952 to April 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for PTSD and his claim of entitlement to a 
compensable evaluation for bilateral hearing loss.

A review of the claims folder reveals that the veteran was 
provided a statement of the case with regard to the issues of 
entitlement to service connection for tinnitus, PTSD and 
right knee disability, entitlement to increased ratings for 
bilateral hearing loss, a gunshot wound of the left knee, and 
a laceration scar of the left temporal region, and 
entitlement to nonservice-connected pension benefits.  The 
veteran filed a timely substantive appeal with regard to 
these issues.  For reasons set forth below, the only issues 
remaining in appellate status are those stated on the title 
page.  

With respect to the veteran's bilateral hearing loss, service 
connection was granted in a September 1955 rating decision, 
and a 10 percent evaluation was assigned.  This evaluation 
was found to be noncompensable in an August 1963 rating 
decision.  In January 1994, the RO received the veteran's 
informal claim for an increased evaluation for his bilateral 
hearing loss, which it denied in an April 1995 rating 
decision.  The veteran subsequently appealed.  As such, this 
noncompensable evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

By rating action of July 1997, entitlement to nonservice-
connected disability pension benefits were granted.  By 
rating action of January 1998, service connection was granted 
for tinnitus.  By rating action of November 1997, the rating 
assigned for the veteran's left knee disability was increased 
to 100 percent.  In a statement of January 1998, the veteran 
indicated that he was satisfied with the knee rating at that 
time.  Subsequently, the evaluation assigned for this 
disability was reduced to 30 percent.  However, the veteran 
has not indicated disagreement with this rating.  

Additionally, the Board notes that the RO, in a January 1998 
rating decision, granted the veteran's claim of service 
connection for right knee arthritis, as secondary to a total 
left knee replacement, and assigned an initial 10 percent 
disability rating.  Subsequently, in December 1998, the RO 
received the veteran's informal claim for an evaluation 
greater than this initial 10 percent evaluation.  The record 
indicates that the veteran's claims file was shortly 
thereafter transferred to the Board in connection with this 
appeal.  As such, apparently, the RO was unable to address 
the veteran's disagreement with the 10 percent evaluation for 
his right knee disability.  The Board refers this matter for 
the RO's attention, upon return of the veteran's claims file.

Further, the record indicates that the RO, in August 1998, 
received from the veteran VA Form 21-8678 (Application for 
Annual Clothing Allowance).  To date, this issue has not yet 
been addressed by the RO.  This, too, then is referred for 
the RO's attention, as warranted.

Also, the Board notes that a January 1998 Deferred Rating 
Decision clarified the veteran's earlier claim for an 
increased evaluation for a residual scar on the left temporal 
region.  It was noted that the veteran had withdrawn this 
claim and sought, instead, service connection for vertigo and 
headaches, secondary to the head injury that had caused the 
laceration and residual scar on the left temporal region.  An 
attached administrative note, however, is unclear as to 
whether this secondary service connection claim has been 
abandoned by the veteran.  As such, the Board refers this 
matter to the RO for further clarification as to the 
veteran's intentions and any additional development, as 
warranted.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The record indicates that the veteran sustained a gunshot 
wound to the left knee in combat, in February 1953.  The 
record also indicates that the veteran sustained a shrapnel 
wound to the left wrist in combat, in June 1953.

3.  The record contains a clear diagnosis of PTSD.

4.  The veteran's PTSD is related to his combat stressors.

5.  The veteran's bilateral hearing loss is manifested by 
level II hearing loss in the both the right and left ears, 
which warrants a noncompensable evaluation.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.304(f) (1998).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.87 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

With respect to the veteran's claim of service connection for 
PTSD, controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1998).  
Additionally, the United States Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, Court) has held that the three 
requisite elements for eligibility for service connection for 
PTSD are:  1) a current, clear medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 129 (1997).

Adjudication of well grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f); Cohen 
v. Brown, supra.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

With respect to the veteran's claim of entitlement to a 
compensable evaluation for his bilateral hearing loss, case 
law holds that a rating for hearing loss is determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned, after audiometric examinations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In this respect, level II hearing loss is shown by a 
92 to 100 percent speech discrimination score cross 
referenced with an average pure tone decibel loss of 58 to 
81.  See 38 C.F.R. Part 4, §§ 4.85, 4.87 (1998).


II.  Factual Background

With respect to the veteran's claim of service connection for 
PTSD, the record indicates that the veteran sustained a 
gunshot wound to the left knee and a shrapnel wound to the 
left wrist in combat, in February and in June1953, 
respectively.

Clinical evidence as to a diagnosis of PTSD consists of a 
January 1995 VA psychiatric board evaluation, VA outpatient 
treatment records (dated from June to October 1995 and 
September 1997), and a December 1997 VA neuropsychiatric 
examination.  

According to the January 1995 VA psychiatric board 
evaluation, the record at that time showed a total absence of 
any PTSD symptoms or convincing PTSD stressor.  It was noted 
that the veteran's accounts of alleged combat-related 
injuries were not supported by review of his service medical 
records.

The VA outpatient treatment records reflect a diagnosis of 
PTSD and reference the veteran's combat-related wounds.  It 
was noted that the veteran had experienced very intense 
combat for approximately four months while in Korea.  It was 
also noted that the veteran was service-connected for 
residuals of wounds received in combat.  It was recommended 
that the veteran be enrolled in the Trauma Recovery Program 
Pharmacology Clinic.  He was also referred to the WWII/Korean 
Conflict Veterans Group.  A September 1997 progress note from 
the Trauma Recovery Program indicates that the veteran was 
seen for his regularly scheduled clinic visit.  It was noted 
that the veteran recounted the trauma seen by him; he 
recounted killing 37 men in combat.  It was also noted that 
the veteran was angry over the upcoming review of his PTSD.  
The recorded Axis I impression was PTSD, depression.

The December 1997 VA neuropsychiatric examination reflects 
the veteran's reported marital and family problems.  It also 
reflects the veteran's reported service history, noting that 
the veteran remembered being under attack and seeing his 
friends dying.  He also remembered being at Chosin Reservoir, 
involved in hand-to-hand combat.  He did not sleep, and he 
thought death was all around him.  The veteran stated that he 
was in Recon Intelligence and that he had disarmed and probed 
mines.  The veteran also stated that he thought that he had 
received psychiatric treatment both in service and after 
separation from service.  The examiner noted that the 
veteran's reported service history in Korea did not coincide 
with historical events.  The examiner also noted that the 
veteran really remained free of psychiatric care until he 
submitted his claim for PTSD in 1994.  With respect to the 
veteran's VA outpatient treatment for PTSD in 1995, the 
examiner indicated that the veteran gave a different story of 
combat but was diagnosed with PTSD anyway.  The examiner also 
noted that these records reflected symptoms of depression and 
multiple current life stressors, as well as multiple current 
significant medical illnesses.  A symptom review was 
conducted with the veteran, in which the veteran endorsed 
multiple symptoms of depression, including sleep problems, 
low energy, problems with concentration, and feeling bad 
about himself.  The veteran denied current suicidal ideation 
and auditory or visual hallucinations.  The examiner's Axis I 
diagnosis was major depressive disorder, recurrent, in 
partial remission.  PTSD was not diagnosed.

At his video hearing before a Member of the Board (conducted 
in March 1999), the veteran testified that he was being 
treated for PTSD at the Houston VA Medical Center.  
(Transcript (T.) at 4).  He also testified that he had been 
going for treatment on average once a month but now it was 
about every three months.  (T. at 5).  The veteran stated 
that he had been receiving treatment for five years.  (T. at 
6).  When asked what his duties had been in Korea, the 
veteran responded that he had been trained in both 
maintenance and infantry.  (T. at 9).  He also stated that he 
had had guard duty on the line and that he had lived out of a 
foxhole, keeping all of the equipment running and doing the 
regular menial jobs.  Id.  When he drew fire, he returned 
fire.  Id.

With respect to the veteran's claim for a compensable 
evaluation for his bilateral hearing loss, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (1997) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed all of the 
evidence of record pertaining to the history of the veteran's 
bilateral hearing.  In light of the latest and most current 
development of the record, the Board is of the opinion that 
this case presents no evidentiary considerations which 
warrant an exposition of the more remote clinical evidence of 
record.  Here, the Board notes that the basic concept of the 
rating schedule is to compensate for present disability, not 
for past or potential future disability.  See 38 U.S.C.A. 
§ 1155 (West 1991); see also Francisco v. Brown, 7 Vet. App. 
55 (1994).  As such, the evidence of record pertinent to the 
veteran's current level of hearing consists of two VA 
audiometric examinations (conducted in December 1994 and in 
November 1997) and the veteran's video hearing before a 
Member of the Board.

Upon audiometric examination in December 1994, the veteran's 
hearing was found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
75
85
LEFT
15
25
70
75
75

It was noted that the average pure tone result for the right 
ear was 60 and 61 for the left ear.  Speech discrimination 
was found to be 98 percent in the right ear and 94 percent in 
the left ear.

Upon audiometric examination in November 1997, the veteran's 
hearing was found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
80
85
LEFT
25
35
70
80
80

It was noted that the average pure tone result for the right 
ear was 63 and 66 for the left ear.  Speech discrimination 
was found to be 94 percent bilaterally.

At his video hearing, the veteran stated that it had been 
determined that he needed hearing aids.  (T. at 3).  The 
veteran also stated that he had to continue to turn up the 
volume on his hearing aids, which depleted the batteries more 
quickly.  Id.  He testified that he had continual check-ups 
and follow-ups on his hearing and that he had been told that 
his hearing aids might possibly be changed at a later date.  
(T. at 3-4).

III.  Application and Analysis

With respect to the veteran's claim of service connection for 
PTSD, the Board finds that there is an approximate balance of 
positive and negative evidence as to the requisite elements 
for a claim of service connection for PTSD.  See 38 U.S.C.A. 
§ 5107(b).  As such, the veteran's claim must be allowed.

Specifically, the Board finds a current and clear diagnosis 
of PTSD, as indicated in the VA outpatient treatment records.  
See Cohen v. Brown, supra.  In this respect, the Board 
acknowledges the other clinical evidence of record which 
contradicts this diagnosis.  However, the Board finds these 
records persuasive, as they cover an initial period of 
diagnosis and treatment lasting approximately four months and 
document clinical follow-up two years later.  Further, 
throughout this period, the diagnosis of PTSD remained 
constant.  Also, the Board finds that these records 
substantively discuss the veteran's combat-related injuries.  
In contrast, while the January 1995 VA psychiatric evaluation 
board reviewed the veteran's claims file, the three 
psychiatrists did not meet with the veteran, nor did they 
acknowledge the original August 1955 rating decision, which 
stated that the veteran's left knee and left wrist wounds 
were combat-related.  As for the December 1997 VA 
examination, the Board notes that the examiner based his/her 
conclusions on a single meeting.

With respect to medical evidence of a causal nexus between 
the veteran's stressors and his PTSD, the Board again finds 
that the VA outpatient treatment records provide such 
evidence in this instance.  Id.  As just discussed, these 
records reflect the veteran's combat-related injuries within 
the context of his PTSD.  As for credible supporting evidence 
that the veteran's stressors occurred, the Board reiterates 
that the record clearly indicates that the veteran was 
wounded in combat in both February and June 1953.  Id.  
Indeed, he was service-connected for the residuals of those 
wounds.

In light of the above, therefore, giving the veteran the 
benefit of the doubt, the Board concludes that he is entitled 
to service connection for PTSD.

With respect to the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss, the Board 
finds that this claim must be denied.

In this regard, the Board notes that the most current 
clinical evidence of record (the November 1997 VA audiometric 
examination) found the veteran's average pure tone result for 
the right ear to be 63 and 66 for the left ear.  Speech 
discrimination was found to be 94 percent bilaterally.  As 
such, the veteran's numeric designation of hearing impairment 
for both ears is II.  See 38 C.F.R. Part 4, §§ 4.85, 4.87.  
This level of hearing impairment is noncompensable.  Id.  
Further, the Board notes that the December 1994 audiometric 
examination results also demonstrated a numeric designation 
of II for both of the veteran's ears.  In effect, the current 
clinical findings, coupled with the applicable VA 
regulations, fail to support a compensable evaluation.  Here, 
the Board stresses that a hearing loss rating is determined 
by mechanical application of the rating schedule to the 
numeric designations assigned, after audiometric examinations 
are rendered.  See Lendenmann v. Principi, supra.  

Therefore, in light of the above, the Board concludes that 
the veteran is not entitled to a compensable evaluation for 
his bilateral hearing loss.  Additionally, the Board notes 
that the veteran was put on notice as to the applicable VA 
regulations concerning evaluation of hearing loss and the 
criteria contained therein in the April 1995 rating decision. 



ORDER

Service connection for PTSD is granted.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

